DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a power source and a sustainment power source as claimed in claim 1 and a main formation power circuit as claimed in claim 5 are not shown and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 



Allowable Subject Matter

Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to the claim  1 the closest prior art of record fails to teach or reasonably suggest the limitation,  A system for generating a magnetized plasma and sustaining a magnetic field of the magnetized plasma, a power supply source electrically coupled to the upper and lower central conductors such that a current flows along the upper and lower central conductors and the outer wall of the flux conserver, the power supply source comprising a 25formation power circuit configured to generate a formation power pulse sufficient to generate the magnetized plasma from the plasma fuel in the plasma generator and to inject the magnetized plasma into the flux conserver, and a sustainment power circuit configured to generate a sustainment current pulse along the upper and lower central conductors and the outer wall of the flux conserver sufficient to 30generate a toroidal magnetic field in the plasma generator and the flux conserver.   Hence, claim 1 and depending claims are allowable.

Prior Art:   The closest prior art,  US 9596745, US11107592, US10546660, US10811144,  US9267515, US8537958   teaches  A system for generating a magnetized plasma and sustaining a magnetic field of the magnetized plasma, the system comprising: a plasma generator for generating the magnetized plasma and comprising an outer electrode and an upper central conductor located coaxially within and spaced from the outer electrode to form an annular plasma propagation channel with an outlet, a fuel injector for injecting a plasma fuel into an upstream end of the annular plasma propagation channel; one or more coils operable to generate a stuffing magnetic field in the annular plasma propagation channel and to provide a poloidal field for the magnetized plasma; a flux conserver having an outer wall and a lower central conductor located coaxially within and spaced from the outer wall to define an evacuated inner cavity with an entrance in fluid communication with the outlet of the annular plasma propagation channel and through which the magnetized plasma is injected into the inner cavity, wherein one end of the lower central conductor is electrically coupled to one end of the upper central conductor and another end of the lower central conductor is electrically coupled to the outer wall of the flux conserver;  But do not teach the power supply circuit which for generating a sustainment current  pulse along the upper and lower central conductors.  It is not obvious to an ordinary skill in the art.  Hence, allowed. 

Conclusion

Claims 1-20 are allowed.

This application is in condition for allowance except for the following formal matters: 
Drawing objections need to be addressed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/12/2022